UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
BISNOW LLC,                                                                    Case No. 20-cv-3441 (PAE) (SLC)

                                        Plaintiff,

                    – against –

THOMAS LOPEZ-PIERRE,

                                        Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                   CLERK’S CERTIFICATE OF DEFAULT

          I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District of

New York, do hereby certify that this action was commenced on May 2, 2020, with the filing of a

summons and complaint, a copy of the summons and complaint was served on Defendant by

personally serving Thomas Lopez-Pierre, and proof of service was therefore filed on May 14, 2020,

at Docket No. 6.

          I further certify that the docket entries indicate that the Defendant has not filed an answer or

otherwise moved with respect to the complaint herein. The default of the Defendant is hereby noted.

Dated: New York, New York
       August ___, 2020

                                                                      RUBY J. KRAJICK
                                                                        Clerk of Court


                                                            By:_________________________
                                                                  Deputy Clerk
